Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 1 of 56 PageID #: 3250




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

KEITH ROSE,                             )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )
                                        )
CITY OF SAINT LOUIS, MISSOURI,          )
LT. COL. LAWRENCE O’TOOLE,              )
CHARLENE DEEKEN, COL. GERALD            )
LEYSHOCK, MJR. DANIEL HOWARD,           )
LT. SCOTT BOYHER, LT. TIMOTHY           )
SACHS, SGT. RANDY JEMERSON,             )
SGT. MATTHEW KARNOWSKI,                 )   Cause No.: 4:18-cv-01568 (RLW)
SGT. BRIAN ROSSOMANNO,                  )
LT. KIMBERLY ALLEN, LT. SCOTT           )   JURY TRIAL DEMANDED
AUBUCHON, LT. DANIEL CHITWOOD,          )
LT. BILL KIPHART, LT. JAMES JOYNER,     )
LT. CHRISTI MARKS, LT. MICHAEL          )
MAYO, LT. DONNELL MOORE, LT. PAUL       )
PIATCHEK, SGT. ERIC BARTLETT,           )
SGT. RONALD BERGMANN,                   )
SGT. MICHAEL BINZ, SGT. JAMES           )
BUCKERIDGE, SGT. CURTIS BURGDORF,       )
SGT. JOE CARRETERO, SGT. ANTHONY        )
CARUSO, SGT. JAMES CLARK,               )
SGT. JAMES CLARK, SGT. DARNELL          )
DANDRIDGE, SGT. ADAM DUKE,              )
SGT. KELLY FISHER, SGT. BRANDT          )
FLOWERS, SGT. SAMUEL GILMAN,            )
SGT. PATRICK HAUG, SGT. JOHN JONES,     )
SGT. MATTHEW KARNOWSKI,                 )
SGT. ROBERT LAMMERT, SGT. JOE           )
LANKFORD, SGT. ROBERT LASCHOBER,        )
SGT. TOM LONG, SGT. KYLE MACK,          )
SGT. MIKE MANDLE, SGT. MICHAEL          )
MARKS, SGT. MARK MCMURRY,               )
SGT. JAMES MURPHY, SGT. DENNIS          )
NEAL, SGT. PATRICIA NIJKAMP,            )
SGT. KENNETH NIZICK, SGT. DONALD        )
RE, SGT. BRADLEY ROY, SGT. DANIEL       )
SCHULTE, SGT. MICHAEL SCEGO,            )

                                        1
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 2 of 56 PageID #: 3251




SGT. TIMOTHY SCHUMANN SGT. BRIAN )
SEPPI, SGT. STEPHEN SLAMA, SGT. CLIFF )
SOMMER, SGT. TIMOTHY TURNER,                  )
SGT. SCOTT VALENTINE, SGT. CHARLES )
WALL, SGT. DONNELL WALTERS,                   )
SGT. SCOTT WEIDLER, SGT. CAROLYN )
WIENER, SGT. ANTHONY WOZNIAK,                 )
DET. MATTHEW BURLE, OFC. AARON                )
GADDIS,                                       )
and JOHN DOE(s) #1-4, all in their individual )
Capacities.                                   )
                                              )
       Defendants.                            )

                              THIRD AMENDED COMPLAINT

       Plaintiff files this Third Amended Complaint. On September 17, 2017, officers from the

St. Louis Metropolitan Police Department (“SLMPD”) illegally seized and subjected Plaintiff to

violence without probable cause and in contravention of the U.S. Constitution and Missouri law.

Defendant Officers either directly violated Plaintiff’s civil rights or conspired to do the same.

Defendant Officers1 unlawfully seized, battered, arrested, prosecuted, and inflicted emotional

distress and physical harm on Plaintiff and/or conspired to do the same.

       The acts were planned, implemented, and directed by the Saint Louis Metropolitan Police

Department, the acting Chief of Police, Defendants Leyshock, Sachs, Rossomanno, Jemerson, and

other supervisors. Before the protests on the night in question, Defendants made plans to terrorize

protesters. The plan was not designed to keep the peace, to serve the common good, or to protect

citizens. It was designed to deter free speech and assembly. It was motivated by anger at the

protesters and their message. It was, from the time it was conceived, and each time it was ratified




       1
         The term “Defendant Officers” means those officers identified in Paragraphs 12-19,
below, including the Supervisor Officers, as defined in Paragraph 17.
                                                2
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 3 of 56 PageID #: 3252




during the events and after, a violation of clearly established constitutional law, including the First

and Fourth Amendment.

       Defendant Officers intentionally concealed their identities using military-like tactical dress

and masks, making it exceedingly difficult to identify which Defendant Officer arrested, beat

and/or used chemical munitions on each individual Plaintiff. Even if specific individual Defendant

Officers cannot be identified, it is unquestionable that all Defendant Officers acted in concert to

deprive Plaintiffs of their constitutional rights and to inflict terror on each and every one of them,

as described below. It is equally clear that the kettling required planning and approval by the Saint

Louis Metropolitan Police Department, including the acting Chief of Police. The events were a

concerted, ratified plan that was not even arguably carried out within the bounds of state law or

constitutional law.

                                 JURISDICTION AND VENUE

       1.      This claim is brought pursuant to 42 U.S.C. § 1983, the Fourteenth Amendment to

the United States Constitution, and the First and Fourth Amendments, as incorporated as against

States and their municipal divisions through the Fourteenth Amendment.

       2.      The jurisdiction of this Court is proper pursuant to 28 U.S.C. § 1331 because this

action arises under the Constitution of the United States and § 1343(a)(3) to redress the deprivation

of rights secured by the Constitution of the United States.

       3.      Venue is proper in the United States District Court for the Eastern District of

Missouri pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to

the claims occurred in the City of St. Louis.




                                                  3
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 4 of 56 PageID #: 3253




       4.      Divisional venue is proper in the Eastern Division because a substantial part of the

events leading to the claims for relief arose in the City of St. Louis and Defendants reside in the

Eastern Division. E.D. Mo. L.R. 2.07(A)(1), (B)(1).

       5.      This Court has supplemental jurisdiction over the included Missouri state law

claims pursuant to 28 U.S.C. §1367.

       6.      Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38(b).

                                             PARTIES

       7.      Defendant the City of St. Louis, Missouri (hereinafter, “City of St. Louis”) is a first-

class city, and a political subdivision of the State of Missouri duly organized under the Constitution

of Missouri.

       8.      The St. Louis Metropolitan Police Department (“SLMPD”) is an instrumentality of

the City of St. Louis, Missouri organized and controlled pursuant to the Statutes of the State of

Missouri.

       9.      The Public Facilities Protection Corporation of the City of St. Louis insures the

SLMPD.

       10.     Lawrence O’Toole was employed as a Lt. Colonel with the SLMPD during the

events of September 17, 2017, as detailed in this Complaint. On that date, he was the acting Chief

of Police and, along with Defendant Charlene Deeken, was responsible for all management and

direction of the SLMPD. Defendant O’Toole knew or should have known that there was no

probable cause for the arrest of Plaintiffs and that there was no legal justification to use force

against Plaintiffs. Defendant O’Toole is a department head and is covered by Article VIII, Section

5 of the Charter of the City of St. Louis. Defendant O’Toole is sued in his individual capacity.




                                                  4
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 5 of 56 PageID #: 3254




       11.      Charlene Deeken was employed as the Director of Public Safety for the City of St.

Louis during the events of September 17, 2017. SLMPD is a subdivision of the St. Louis

Department of Public Safety. As such, she was the direct supervisor of Defendant O’Toole. On

September 17, 2017, Defendant Deeken and Defendant O’Toole were responsible for all

management and direction of the SLMPD. Defendant Deeken is a department head and is covered

by Article VIII, Section 5 of the Charter of the City of St. Louis. Defendant Deeken is sued in her

individual capacity.

       12.     Gerald Leyshock is employed as a police officer with the SLMPD. Defendant

Leyshock has the rank of lieutenant colonel. Defendant Leyshock was the incident commander

during the events of September 17, 2017. Defendant Leyshock knew or should have known that

there was no probable cause for the arrest of Plaintiff and that there was no legal justification to

use force against Plaintiff. Defendant Leyshock is sued in his individual capacity.

       13.     Timothy Sachs was employed as a police officer with the SLMPD. Defendant Sachs

had the rank of lieutenant. Defendant Sachs was on the ground supervising SLMPD officers during

the events of September 17, 2017. He ordered the use of chemical agents and brought SLMPD’s

Civil Disobedience Team to the scene of the mass arrest. Defendant Sachs knew or should have

known that there was no probable cause for the arrest of Plaintiff and that there was no legal

justification to use force against Plaintiff. Defendant Sachs is sued in his individual capacity.

       14.     Daniel Howard is employed as a police officer with the SLMPD. Defendant

Howard has the rank of major. On the night of the incident, he was commander of the South Patrol.

Howard was on the ground supervising SLMPD officers during the events of September 17, 2017.

Defendant Howard also assisted Leyshock with planning the kettling event. Defendant Howard

knew or should have known that there was no probable cause for the arrest of Plaintiff and that



                                                  5
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 6 of 56 PageID #: 3255




there was no legal justification to use force against Plaintiff. Defendant Howard is sued in his

individual capacity.

       15.     Randy Jemerson is employed as a police officer with the SLMPD. Defendant

Jemerson has the rank of sergeant. He is a supervisor with the SLMPD’s Civil Disobedience Team,

a team tasked with handling protests and incidents of civil unrest. Defendant Jemerson was on the

ground supervising SLMPD officers during the events of September 17, 2017. Defendant

Jemerson knew or should have known that there was no probable cause for the arrest of Plaintiff

and that there was no legal justification to use force against Plaintiff. Defendant Jemerson is sued

in his individual capacity.

       16.     Brian Rossomanno was employed as a police officer with the SLMPD. Defendant

Rossomanno had the rank of sergeant. He was a supervisor with the SLMPD’s Civil Disobedience

Team, a team tasked with handling protests and incidents of civil unrest. Defendant Rossomanno

was on the ground supervising SLMPD officers during the events of September 17, 2017.

Defendant Rossomanno knew or should have known that there was no probable cause for the arrest

of Plaintiff and that there was no legal justification to use force against Plaintiff. Defendant

Rossomanno is sued in his individual capacity.

       17.     Defendants Lieutenant Kimberly Allen, Lieutenant Scott Aubuchon, Lieutenant

Scott Boyher, Lieutenant Daniel Chitwood, Lieutenant Bill Kiphart, Lieutenant James Joyner,

Lieutenant Christi Marks, Lieutenant Michael Mayo, Lieutenant Donnell Moore, Lieutenant Paul

Piatchek, Sergeant Eric Bartlett, Sergeant Ronald Bergmann, Sergeant Michael Binz, Sergeant

James Buckeridge, Sergeant Curtis Burgdorf, Sergeant Joe Carretero, Sergeant Anthony Caruso,

Sergeant James Clark, Sergeant James Clark, Sergeant Darnell Dandridge, Sergeant Adam Duke,

Sergeant Kelly Fisher, Sergeant Brandt Flowers, Sergeant Samuel Gilman, Sergeant Patrick Haug,



                                                 6
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 7 of 56 PageID #: 3256




Sergeant John Jones, Sergeant Matthew Karnowski, Sergeant Robert Lammert, Sergeant Joe

Lankford, Sergeant Robert Laschober, Sergeant Tom Long, Sergeant Kyle Mack, Sergeant Mike

Mandle, Sergeant Michael Marks, Sergeant Mark McMurry, Sergeant James Murphy, Sergeant

Dennis Neal, Sergeant Patricia Nijkamp, Sergeant Kenneth Nizick, Sergeant Donald Re, Sergeant

Bradley Roy, Sergeant Daniel Schulte, Sergeant Michael Scego, Sergeant Timothy Schumann

Sergeant Brian Seppi, Sergeant Stephen Slama, Sergeant Cliff Sommer, Sergeant Timothy Turner,

Sergeant Scott Valentine, Sergeant Charles Wall, Sergeant Donnell Walters, Sergeant Scott

Weidler, Sergeant Carolyn Wiener, and Sergeant Anthony Wozniak (“Supervisor Officers”) were

employed as senior officers with the SLMPD during the events of September 17, 2017, as detailed

in this Complaint. According to the City’s own documents, Supervisor Officers supervised

SLMPD Officers during the events in question, directed the police officers in their command to

arrest the persons at the intersection of Washington and Tucker, and knew or should have known

that there was no probable cause for the arrest of Plaintiff and that there was no legal justification

to use force against Plaintiff. These Defendants are sued in their individual capacities.

       18.     Detective Matthew Burle and Officer Aaron Gaddis are employed as police officers

with the SLMPD. Detective Matthew Burle deployed pepper spray against Plaintiff on September

17, 2017. Officer Gaddis arrested Plaintiff on September 17, 2017. Detective Burle and Officer

Gaddis knew or should have known that there was no probable cause for the arrest of Plaintiff and

that there was no legal justification to use force against Plaintiff. Detective Burle and Officer

Gaddis are sued in his individual capacity.

       19.     John Does Officers # 1-4 are as of yet unidentified police officers with the St. Louis

Metropolitan Police Department. These unnamed defendants arrested Plaintiff, used chemical

munitions against Plaintiff, beat Plaintiff, prevented Plaintiff from leaving the area, and unlawfully



                                                  7
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 8 of 56 PageID #: 3257




arrested Plaintiff. Plaintiff has been unable to identify these officers because some of the officers

removed their name tags from their uniforms in violation of guidance promulgated by the U.S.

Department of Justice and standard law enforcement practices. Further, the officers wore masks

concealing their faces. In violation of its policies, the City of St. Louis and SLMPD failed to

properly document the arrests and the various use of force against Plaintiff and other persons

arrested that evening. The City of St. Louis and SLMPD also failed to conduct an adequate

investigation into the identity of the officers who were involved in the kettling incident. To this

day, the City cannot identify every officer involved in the incident. But for the actions of the

individual officers, the SLMPD, and the City of St. Louis, these officers could have been identified.

John Does Officers knew or should have known that there was no probable cause for the arrest of

Plaintiff and that there was no legal justification to use force against Plaintiff.

          20.     Plaintiff is a resident of Illinois who was in St. Louis to attend demonstrations

protesting Officer Jason Stockley’s acquittal of the first-degree murder of Anthony Lamar Smith.

                                               FACTS

                               A.      Backdrop of Stockley Verdict

        21.     On Friday, September 15, 2017, after a four-day bench trial, a Missouri Circuit

Court Judge acquitted Officer Jason Stockley of the first-degree murder of Anthony Lamar Smith.

        22.     Following the announcement of the Stockley Verdict, public protests began at

multiple locations in St. Louis and surrounding communities.

        23.     In response to the protests, St. Louis Metropolitan police officers amassed at several

protests wearing military-like tactical dress, helmets, batons, and full-body riot shields and

carrying chemicals, such as tear gas, skunk, inert smoke, pepper gas, pepper pellets, xylyl bromide,

and/or similar substances (collectively, “chemical agents”).



                                                   8
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 9 of 56 PageID #: 3258




       24.     This is in stark contrast to SLMPD’s appearance at a multitude of other un-

permitted protests where the police themselves are not the target of the protest, including an anti-

Donald Trump march on November 13, 2016, the St. Louis Women’s March on January 21, 2017,

the St. Louis LGBTQIA March and Rally on February 22, 2017, and the St. Louis March for

Science on April 22, 2017.

       25.     The vast majority of protestors and protestor activity were non-violent and confined

to peaceful marching and chanting.

       26.     During the Stockley protests, SLMPD police officers without warning deployed

chemical agents against individuals observing, recording, or participating in protest activity,

including the following:

               a.      The afternoon of Friday, September 15, 2017, near the intersection of Clark

       and Tucker Avenues.

               b.      The evening of Friday, September 15, 2017, near the intersection of

       McPherson and Euclid Avenues.

               c.      The evening of Friday, September 15, 2017, near the intersection of

       Waterman and Kingshighway Boulevards.

               d.      The evening of Friday, September 15, 2017, near the intersection of Lindell

       and Euclid Avenues.

               e.      The evening of Friday, September 15, 2017, near the intersection of Euclid

       and Maryland Avenues.

               f.      The evening of Friday, September 15, 2017, near the intersection of Lindell

       and Kingshighway Boulevards.




                                                 9
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 10 of 56 PageID #: 3259




                g.      The evening of Friday, September 15, 2017, near the intersection of Euclid

        Avenue and Pershing Place.

                h.      The evening of Friday, September 15, 2017, on Hortense Place.

                i.      The evening of Sunday, September 17, 2017, near the intersection of Tucker

        Boulevard and Washington Avenue.

                j.      The evening of September 29, 2017 outside of Busch Stadium.

        27.     These incidents are consistent with the pattern and practice of SLMPD of

 indiscriminately using chemical agents without warning.

                        C.      Post-Ferguson Federal Court Proceedings

        28.     In October 2014, SLMPD fired chemical agents at protestors on South Grand.

        29.     In November 2014, SLMPD officers fired chemical agents at protestors on South

 Grand as well as into a business where peaceful protestors had congregated. SLMPD officers

 refused to allow the protestors to leave.

        30.     On December 11, 2014, a federal judge in this District issued a temporary

 restraining order enjoining the SLMPD from enforcing any rule, policy, or practice that grants law

 enforcement officials the authority or discretion to:

 (1)    utilize tear gas, inert smoke, pepper gas, or other chemical agents (collectively,
        “chemical agents”) for the purpose of dispersing groups of individuals who are
        engaged in peaceful, non-criminal activity in the City of St. Louis or in the County
        of St. Louis

                 (a)    without first issuing clear and unambiguous warnings that such
        chemical agents will be utilized;
                 (b)    without providing the individuals sufficient opportunity to heed the
        warnings and exit the area;
                 (c)    without minimizing the impact of such chemical agents on
        individuals who are complying with lawful law enforcement commands; and
                 (d)    without ensuring that there is a means of safe egress from the area
        that is available to the individuals; and



                                                  10
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 11 of 56 PageID #: 3260




 (2)    utilize chemical agents on individuals engaged in peaceful, non-criminal activity in
        the City of St. Louis or in the County of St. Louis for the purpose of frightening
        them or punishing them for exercising their constitutional rights.

 See Temporary Restraining Order, Templeton v. Dotson, 2015 WL 13650910, No. 4:14-cv-02019

 at *3 (E.D. Mo. Dec. 11, 2014).

        31.     This suit was in response to SLMPD firing chemical agents into a business where

 peaceful protestors had congregated without allowing the protestors to leave.

        32.     The City entered into a settlement agreement on March 25, 2015, where it agreed

 as follows:

         A.      Defendants and their agents, servants, employees, and representatives, will
 not enforce any rule, policy, or practice that grants law enforcement officials the authority
 or discretion to:
                 (1)    utilize tear gas, inert smoke, pepper gas, or other chemical agents
         (collectively, “chemical agents”) for the purpose of dispersing groups of
         individuals who are engaged in non-criminal activity:

                        (a)     without first issuing clear and unambiguous warnings that
                such chemical agents will be utilized;
                        (b)     without providing the individuals sufficient opportunity to
                heed the warnings and exit the area;
                        (c)     without reasonably attempting to minimize the impact of
                such chemical agents on individuals who are complying with lawful law
                enforcement commands; and
                        (d)     without ensuring that there is a means of safe egress from the
                area that is available to the individuals and announcing this means of egress
                to the group of individuals.

                (2)     utilize chemical agents on individuals engaged in non-criminal
        activity for the purpose of frightening them or punishing them for exercising their
        constitutional rights.

         B.      Provided, however, that Paragraph A hereof shall not be applicable to
 situations that turn violent and persons at the scene present an imminent threat of bodily
 harm to persons or damage to property, and when law enforcement officials must defend
 themselves or other persons or property against such imminent threat.

 See Settlement Agreement, Templeton v. Dotson, 2015 WL 13650910, No. 4:14-cv-02019 at *1-

 2 (E.D. Mo. Mar. 25, 2015).

                                                  11
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 12 of 56 PageID #: 3261




                        D.     SLMPD Violations of the Consent Decree

        33.     Less than two months after entering into this Consent Decree, SLMPD began to

 violate the Decree.

        34.     On May 19, 2015, in response to protests over the St. Louis Circuit Attorney’s

 office’s refusal to charge another SLMPD officer for killing another African-American man,

 SLMPD officers deployed chemical agents against peaceful, non-criminal protestors without

 warning.

        35.     On August 19, 2015, a protest occurred because SLMPD officers killed another

 African-American man in the Fountain Park neighborhood. SLMPD officers indiscriminately used

 chemical agents without giving an audible and intelligible warning at the intersection of Walton

 Avenue and Page Boulevard. Sarah Molina testified that SLMPD officers fired chemical agents at

 her without giving her an opportunity to leave. SLMPD officers continued using chemical agents

 against people fleeing the area and even fired chemical agents at people peacefully standing on or

 in their own properties. Thirty minutes after the protests had dissipated, SLMPD officers returned

 and fired chemical agents at Ms. Molina, who was standing on property that she owns.

        36.     On July 21, 2017, SLMPD officers used chemical agents against people protesting

 the treatment of detainees in the St. Louis City Workhouse. Although a few people did engage in

 unlawful activity earlier in the night, SLMPD officers pepper sprayed numerous people, none of

 whom were involved in criminal activity or were even at the same location as the criminal activity.

 These protesters were engaged in non-violent protesting when SLMPD officers sprayed them with

 chemical agents.

        37.     Defendants’ action in the instant matter follows the same script whereby SLMPD

 officers violate the Constitutional rights of people expressing their First Amendment right to



                                                 12
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 13 of 56 PageID #: 3262




 protest against the police. Defendants’ pattern and practice of illegally arresting and using

 chemical munitions against peaceful citizens is not only well documented but is detailed in Ahmad

 and Templeton.

                   E.       The Buildup to the Kettling on September 17, 2017

        38.     This pattern and practice of utilizing chemical agents on individuals engaged in

 peaceful, non-criminal activity continued on September 17, 2017.

        39.     According to testimony Defendant Rossomanno gave in federal court, on

 September 17, 2017, between 8:00 PM and 9:00 PM, a handful of individuals broke windows and

 destroyed flowerpots on the 900, 1000, and 1100 blocks of Olive Street in downtown St. Louis.

        40.     At the time of this incident, the SLMPD arrested numerous individuals for his

 vandalism.

        41.     There is no evidence nor allegations that Plaintiff was in any way involved in this

 destruction of property.

        42.     Plaintiff is not aware of any evidence that any person arrested during the kettle was

 in any way involved in the destruction of property.

        43.     Defendant Leyshock was the incident commander directing all of the supervisors

 including the other named Defendants.

        44.     Defendant Sachs was in direct command of the officers in tactical gear.

        45.     At approximately 8:48 PM the small number of protestors present at the time were

 ordered to disperse and could “be subject to arrest and/or chemical munitions.”

        46.     A second dispersal order was given at 8:51 PM.




                                                 13
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 14 of 56 PageID #: 3263




          47.    Defendants Rossomanno and Jemerson directed people to the intersection of

 Washington and Tucker, where the Defendants had already decided that they would kettle, pepper

 spray, beat, and illegally arrest Plaintiff.

          48.    These dispersal orders could not be heard or understood by other police officers, let

 alone civilians in the area. In testimony given later in federal court, Defendant Sachs testified that

 he heard some sort of order being given, but that he could not make out “exactly what was being

 said.”

                                          F.     The Kettling

          49.    Over the next two plus hours, SLMPD officers began blocking roads and directing

 civilians to the intersection of Washington Avenue and Tucker Boulevard.

          50.    Defendant Karnowski and the officers under his command began to “push (the

 protestors) north” toward Washington Avenue and Tucker Boulevard. He also testified that he

 determined that the protest that evening was an “unlawful assembly.”

          51.    This area is home to many condominiums, apartment buildings, and businesses,

 including restaurants and bars.

          52.    Defendant Sachs came up with the plan to arrest everyone present. He presented

 his plan to Defendant Leyshock, who approved the plan. The plan was to not let anyone leave that

 was in the vicinity of Washington Avenue and Tucker Boulevard.

          53.    Defendants Leyshock, Sachs, Rossomanno, and Jemerson knew or should have

 known that their plan to kettle the people that SLMPD directed to the intersection of Washington

 and Tucker and arrest them, merely for being present, would result in arrests without probable

 cause and the unjustified use of force to effectuate said arrests.




                                                   14
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 15 of 56 PageID #: 3264




          54.    At approximately 11:15 PM or 11:20 PM, SLMPD officers began forming into

 lines.

          55.    This was nearly three hours after the windows and flowerpots were broken and

 many blocks away from the damaged businesses.

          56.    SLMPD’s Civil Disobedience Team appeared at the scene.

          57.    According to the Civil Disobedience Response Operations Plan created by the

 SLMPD, the Civil Disobedience Team was broken down into South, Central and North Patrols,

 each further broken down into Alpha, Bravo, Charlie, Delta squads and arrest teams (“CDT

 Squads”).

          58.    In addition to the CDT Squads, officers from the Bicycle Response Team, Mobile

 Reserve - SWAT and Special Operations Unit actively participated in the kettling, arrest, and use

 of force on Plaintiff and other citizens at the corner of Tucker and Washington.

          59.    As identified in the Civil Disobedience Response Operations Plan, the police report

 of the incident, and the videos taken by the City, each Supervisor Officer is a supervisor of one of

 the participating CDT Squads, Bicycle Response Team, Special Operations team or Mobile

 Reserve – SWAT team.

          60.    The Supervisor Officers were an integral part of the kettling and subsequent use of

 excessive force because they directed their subordinates to participate in the kettle and unlawfully

 seize Plaintiff and the other citizens arrested that night.

          61.    A line of officers extended across all of the street and sidewalk on Washington

 Avenue one block west of Tucker Boulevard.

          62.    A line of officers extended across all of the street and sidewalk on Tucker

 Boulevard one block north of Washington Avenue.



                                                   15
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 16 of 56 PageID #: 3265




        63.     A line of officers extended across all of the street and sidewalk on Tucker

 Boulevard one block south of Washington Avenue.

        64.     All three of these lines were comprised of officers all wearing military-like tactical

 dress, including helmets. These officers were carrying long wooden batons and full-body riot

 shields.

        65.     A fourth line of extended across all of the street and sidewalk on Washington

 Avenue one half block east of Tucker Boulevard.

        66.     Each of the four lines began to approach the intersection of Washington Avenue

 and Tucker Boulevard.

        67.     Without further instruction or warning, SLMPD officers surrounded Downtown

 residents, business patrons, protestors, observers, and members of the press, cutting off all routes

 of egress - including via any sidewalk - and prohibiting the people trapped inside from leaving.

        68.     As they approached, the SLMPD police officers began banging batons against their

 riot shields and the street in unison causing a foreboding and terrifying sound, akin to a war march.

        69.     As the SLMPD police officers began to close in on the citizens that SLMPD had

 forced into the intersection of Washington Avenue and Tucker Boulevard, the officers blocked

 anyone from leaving the area.

        70.     Multiple citizens approached officers and requesting to be let past. These peaceful

 and lawful requests were not only ignored but responded to by screams of “get back!”

        71.     In addition, the closing phalanxes of officers cut off access to all alleys and other

 means of egress.

        72.     As the four lines closed, they trapped everyone who was within a one-block radius

 of the intersection of Washington Avenue and Tucker Boulevard.



                                                  16
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 17 of 56 PageID #: 3266




         73.     This is a law enforcement tactic known as “kettling.”

         74.     The SLMPD police officers kettled a wide variety of innocent citizens, including

 self-admitted protestors, residents who merely lived in the area, people visiting businesses in the

 area, reporters, documentarians, and homeless persons.

         75.     The officers even grabbed an African-American male who was outside of the kettle

 and threw him into the kettle.

         76.     As the kettle closed, many individuals approached the officers and begged to pass.

         77.     Not surprisingly, the individuals in the kettle gravitated toward the line of bicycle

 officers rather than three lines of police in military gear, who were banging wooden batons against

 their riot shields.

         78.     Individuals peacefully approached the bicycle officers with their hands up.

         79.     In response, the bicycle officers began to aggressively jab at the individuals using

 their bicycles as battering rams.

         80.     The Supervisor Officers were directing these officers.

         81.     Rather than defuse the situation, many of the Supervisor Officers directed the

 officers under their command to use force against the peacefully assembled people and supervised

 the unlawful arrests. The other Supervisor Officers made no attempt to stop the illegal use of force

 and the unlawful arrests.

         82.     Some Supervisor Officers, including Defendants Karnowski, Aubuchon, and

 Kiphart, actively engaged in the use of excessive force by arbitrarily and unconstitutionally pepper

 spraying peaceful citizens who were in compliance with police orders, to the extent they were even

 given. Their actions caused Plaintiff to experience chaos, fear and terror.




                                                  17
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 18 of 56 PageID #: 3267




        83.     Those other Supervisor Officers that did not actually deploy pepper spray or put

 their hands on citizens still stood and watched as others did use excessive force and failed to

 intervene despite having the authority and opportunity to do so.

        84.     Some of the Supervisor Officers, including Defendants Aubuchon, Kiphart, and

 Karnowski, actively engaged in the unconstitutional use of pepper spray on innocent civilians. The

 others stood by and watched as civilians, including Plaintiff, were unconstitutionally arrested,

 beaten, pepper-sprayed, and failed to intervene in the violation of Plaintiff’s civil rights.

        85.     At the very beginning of the kettle, a few people caught in the crowd peacefully

 stood with their hands up in front of the line of officers, trying to understand what was happening.

 Defendant Karnowski instigated the violent attacks against the innocent citizens when he

 unleashed pepper spray against several citizens who were peacefully standing still with their hands

 up. At no time was Defendant Karnowski in any danger as he was safely standing with a line of

 bicycle officers between him and the citizens. All of his illegal actions were documented on a

 video camera strapped to his helmet.

        86.     Almost immediately after, Defendant Aubuchon followed suit and indiscriminately

 sprayed numerous innocent civilians.

        87.     The use of excessive force at the outset of the arrest by a lieutenant and sergeant

 was tacit approval to the other officers to engage in the same unconstitutional behavior. Their

 behavior resulted in a domino effect of excessive force and unconstitutional behavior on Plaintiff

 and the others arrested that evening.

        88.     Almost instantly and in unison, the other individuals in the kettle put their hands in

 the air as a sign of peaceful surrender.




                                                   18
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 19 of 56 PageID #: 3268




            89.   Many laid prostrate on the ground. Others sat down. And others, who could not

 fully get to the ground because of the mass of people inside of the kettle, got as close to the ground

 as possible.

            90.   Even though video evidence shows that none of the individuals inside the kettle

 were acting violently or aggressively, the individuals in the kettle were indiscriminately and

 repeatedly doused with chemical agents without warning.

            91.   One of the Supervisor Officers, Defendant Kiphart, viciously attacked a journalist

 with a camera with pepper spray from a “fogger” which also sprayed indiscriminately into the

 crowd. Moments later, Detective Matthew Burle deployed another fogger blast towards the same

 journalist and those sitting near him with more pepper spray in the face, yet another concrete

 example of a subordinate officer taking a cue from a Supervisor Officer to engage in

 unconstitutional excessive force.

            92.   Many of the persons arrested were kicked, beaten, and dragged.

            93.   Some individuals caught in the kettle had been wearing goggles because they feared

 the deployment of chemical agents, based on the SLMPD’s well known pattern and practice of

 using chemical agents against peaceful protestors.

            94.   Others found paper masks on the ground or other objects in order to protect

 themselves as it became apparent that SLMPD was preparing to effectuate illegal and likely violent

 arrests.

            95.   In response, SLMPD officers roughly removed the goggles of some individuals and

 then sprayed them directly in the face.

            96.   At the same time, SLMPD officers screamed derogatory and homophobic epithets

 at individuals as they were being arrested.



                                                  19
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 20 of 56 PageID #: 3269




         97.        These punitive measures were delivered without regard to the fact that the

 individuals were peaceful and compliant.

         98.        Defendants Jemerson, Rossomanno, and the Supervisor Officers were within arms-

 length of SLMPD officers who were pepper spraying and beating peaceful and compliant citizens.

 Rather than instructing these officers to cease violating the civil right of the citizens, these

 Defendants took control of the situation and directed the officers’ unlawful actions.

         99.        SLMPD officers used hard plastic zip ties to arrest all of the individuals. Over two

 months later, several continue to suffer from pain and numbness in their hands due to the tightness

 of the zip ties.

         100.       Over 100 people were arrested that night.

         101.       During and after the arrests, SLMPD officers were observed high fiving each other,

 smoking celebratory cigars, taking selfies on their personal phones with arrestees against the

 arrestees will, and chanting “Whose Streets? Our Streets!”

         102.       That evening, the following celebratory picture was posted on Twitter by an

 anonymous person:




                                                     20
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 21 of 56 PageID #: 3270




        103.      By the coordinated actions of the officers in circling the assembly into the kettle

 and the systematic disbursement of the chemical agents, it is clear that these tactics were planned

 and that senior officials of the SLMPD not only had notice of but actually sanctioned the conduct

 of Defendants.

        104.      Defendants’ actions did not occur randomly. Rather, Defendants decided

 beforehand that they would make an example of the arrestees in an attempt to scare other citizens

 from exercising their First Amendment rights to protest against the SLMPD’s actions.

        105.      SLMPD officers specifically hid their identity from observers and citizen arrestees

 including Plaintiff by obscuring their identities the night of the incident, and by intentionally

 failing to record which officers seized or interacted with which arrestee. The officers hid their

 identity in order to scare and intimidate observers, terrorize the citizen arrestees, avoid any

 department accountability, avoid any civil or criminal legal responsibility, and to help fellow

 officers avoid identifying wrongdoers following the incidents.

        106.      The next day, the SLMPD Acting Chief reinforced the City’s ratification of the

 Defendants’ actions when he said, “I'm proud to say the city of St. Louis and the police owned the

 night,” while standing next to Saint Louis Mayor Lyda Krewson.

        107.      The day after the arrests, Mayor Krewson further validated the illegal actions of

 Defendants when she thanked the officers “for the outstanding job they have been doing over the

 last three days.” She added that she fully supported the actions of the officers.

        108.      Since then, the U.S. Attorney’s Office brought indictments in federal court against

 5 SLMPD Officers on the Civil Disobedience Team for the beating of an undercover police officer

 on September 17, 2017. Emails quoted in the indictment show that the officers were informed

 ahead of time that they would be deployed wearing military-like tactical dress to conceal their



                                                  21
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 22 of 56 PageID #: 3271




 identities in order to beat protestors. This is exactly what occurred to Plaintiff, under the direct

 supervision and control of Defendants Leyshock, Boyher, Sachs, Jemerson, Karnowski, and

 Rossomanno.

        109.        The indictment quoted text messages sent to and from the defendant officers

 regarding the mass arrest on September 17, 2017, that prove the vicious and unlawful intent of the

 officers and belie any post hoc justification for the kettling, use of chemical agents, excessive

 force, and arrests:

            a. “The more the merrier!!! It’s gonna get IGNORANT tonight!! But it’s gonna be a

                    of lot of fun beating the hell out of these shitheads once the sun goes down and

                    nobody can tell us apart!!!!”

            b. “R u guys in [South Patrol Division] prepping anything for the war tonight?”

            c. “We reloading these fools up on prisoner busses. As they got on we all said in

                    unison ‘OUR STREETS’ haha.”

            d. “Yeah. A lot of cops gettin hurt, but it's still a blast beating people that deserve it.

                    And I’m not one of the people hurt, so I’m still enjoying each night.”

            e. “The problem is when they start acting like fools, we start beating the shit out of

                    everyone on the street after we give two warnings.”

            f. “I’m on (Sgt **’s) arrest team! Me and a BIG OL black dude r the guys that are

                    hands on! No stick or shield… just (expletive) people up when they don’t act

                    right! …”

               G.       The Police Department Intentionally Ignored Its Own Policies

        110.        When detaining individuals in custody who require medical care, the City of St.

 Louis and its SLMPD has established the following policy:



                                                    22
 Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 23 of 56 PageID #: 3272




       PRISONERS REQUIRING MEDICAL ATTENTION (72.6.1)

           1.     A medical emergency is defined as a condition which a reasonable person would
                  expect a result in loss of life or function. Examples of medical emergencies include
                  severe bleeding, fractures with displacement (bone out of alignment), loss of
                  consciousness, non-responsiveness, and respiratory distress, severe chest pain or
                  severe shortness of breath. This list is not all-inclusive. If you have any doubts,
                  contact the on-duty nurse at the City Justice Center for guidance.
           2.     Should a prisoner require emergency medical attention, whether the injury or illness
                  occurred during incarceration or not, an Emergency Medical Service (EMS) unit
                  will be requested to respond to the holdover for medical evaluation and if necessary
                  conveyance to the hospital. EMS will determine the destination hospital. An
                  I/LEADS report will be prepared documenting all treatment received by the
                  prisoner. If immediate first aid is administered by a Department employee or the
                  paramedics, the injury and treatment will be noted in the Prisoner’s Log Book by
                  the booking clerk.
           3.     Should a prisoner require non-emergency medical attention, the on-duty nurse at
                  the City Justice Center will be contacted for guidance.
           4.     The confidential relationship of doctor and patient extends to prisoner patients and
                  their physician.
           5.     In the event a prisoner is injured while in custody or shortly before being taken into
                  custody, the Watch Commander will arrange to have photographs taken of any and
                  all visible injuries. The photographs will be treated as physical evidence. If
                  practical, the photos should be taken both prior to the application of bandages, etc.,
                  and after the injury has received appropriate medical attention

PRISONER HEALTH SCREENING (72.6.3)

The following prisoner medical “receiving screening” information will be obtained and recorded on
       the Field Booking Form when prisoners are booked and verified upon their transfer to another
       facility or release:

           1.     Current health and medical history of the prisoner; (72.6.3.a)
           2.     Medication taken by the prisoner; (72.6.3.b)
           3.     Known medication/drug allergies;
           4.     Behavior, including state of consciousness and mental status; and (72.6.3.c)
           5.     Body deformities, trauma markings, bruises, lesions, jaundice (a yellowness of the
                  skin and whites of the eyes), and ease of movement (72.6.3.d)

   NOTE: a copy of the Field Booking Form must be attached to the computerized Arrest Register
   whenever a prisoner is transferred to the City Justice Center.




                                                   23
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 24 of 56 PageID #: 3273




         111.    On information and belief, the SLMPD and City of St. Louis Correctional Staff

 failed and/or refused to follow this policy when they provided no medical care to any of the people

 illegally pepper sprayed.

         112.    Defendants’ decision to ignore the policy constitutes a custom and practice of

 failing and/or refusing to follow this policy designed to protect the safety and wellbeing of injured

 individuals in police custody, showing a deliberate indifference by Defendants to the rights of

 Plaintiff and other injured detainees.

         113.    Despite this policy, at no time between their arrest and their release from the St.

 Louis City Justice Center did any police officer or other city official provide any arrestee with

 medical care or give anything to them to wash the chemical agents out of their eyes, off their

 bodies, or off their clothes.

                          H.     Arrest and Charges of Kettling Victims

         114.    Upon their release, all of the arrestees were given summonses showing that they

 had been charged with “failure to disperse.” They were instructed to appear at St. Louis City

 Municipal Court on October 18, 2017.

         115.    They were charged as such even though SLMPD officers provided no means of

 egress, denied repeated requests to be allowed to leave, and kettled the individuals.

         116.    In at least one case, a person was thrown from outside of the kettle into the kettle

 by SLMPD and was subsequently arrested for failure to disperse.

         117.    The press release stated “[m]any of the demonstrators were peaceful, however after

 dark, the agitators outnumbered the peaceful demonstrators and the unruly crowd became a mob.

 Multiple businesses also sustained property damage and one officer suffered a serious injury.”




                                                  24
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 25 of 56 PageID #: 3274




        118.    Egregiously and in an attempt to further punish its victims, SLMPD publicly

 released the addresses of the arrestees.

        119.    The video evidence, as the federal court observed, “shows no credible threat of

 force or violence to officers or property in this mixed commercial and residential area” – much

 less a mob. SLMPD also fails to mention that the “one officer who suffered a serious injury” was

 an undercover officer who was pepper sprayed and beaten by SLMPD.

        120.    SLMPD used its Twitter account to disseminate this false statement to its

 approximately 70,000 followers. SLMPD subsequently deleted the tweet.

        121.    During a preliminary injunction hearing, attorneys representing the City stated that

 it was the policy of the City of St. Louis that once property damage occurs, SLMPD is justified in

 declaring an unlawful assembly and then deploying chemical agents regardless of the proximity

 of the target individuals in time or space to the property damage and regardless of if the people

 were engaged in criminal activity. According to the City, officers are justified to use chemical

 agents or beat and arrest anybody merely for being close to the area, even hours after the criminal

 activity has occurred.

        122.    On October 13, 2017, the St. Louis City Counselor’s office issued a letter stating

 “[a]s of today, the City Counselor is still reviewing the evidence against you in order to decide

 whether or not to file charges and it is not anticipated that this decision will be made prior to

 October 18, 2017. Therefore, you are released from any obligation to appear in Municipal Court

 on October 18, 2017, in connection with the offense being considered. After a review of the matter

 is completed, should a decision be made to file charges against you, you will be notified by mail

 of that decision and advised when and where to appear to defend against those charges.”




                                                 25
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 26 of 56 PageID #: 3275




                             I.      Federal Court Injunctive Relief

        123.    On November 15, 2017, a judge in this District barred SLMPD from using many

 of the tactics described in this complaint. See Doc. 58, Memorandum and Order of Preliminary

 Injunction, Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017).

        124.    The Court found that “[p]rotest activity began shortly after the announcement of

 the verdict on the morning of September 15, 2017. Protesters assembled in front of the state

 courthouse downtown near Tucker and Market streets. They did not have a permit to protest

 because the City of St. Louis does not require, and will not provide, a permit for protests.” Id. at

 2.

        125.    The Court found that on September 17, 2017, there was some property damage

 downtown but Defendant Sachs “testified that he was unaware of any property damage occurring

 in the downtown area after 8:30 PM”. Id. at 9.

        126.    The Court found that Defendant Rossomanno gave a dispersal order before 10:00

 PM but that “this order did not specify how far protesters had to go to comply with the directive

 to leave the area.” Id. at 8. The Court noted that Defendant Sachs “could not say ‘exactly how far

 would be enough’ to comply with this, or any, dispersal order.” Id. at 8-9.

        127.     The Court found that Defendant Sachs “testified that around 10:00 PM the decision

 was made to make a mass arrest of people remaining in the area of Tucker and Washington, which

 is three or four blocks away from where the earlier dispersal order was given.” Id. at 9. Yet,

 SLMPD continued to “freely allowed people ingress into the area after the initial dispersal order

 was given.” Id. at 11.

        128.    The last known dispersal order was given approximately 45 minutes before the

 mass arrests began but approximately 45 after SLMPD made the decision to conduct a mass arrest.



                                                  26
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 27 of 56 PageID #: 3276




 This final dispersal order was once again given approximately two blocks south of the intersection

 of Washington and Tucker. The dispersal order2 was “You are being ordered to disperse from the

 area of Locust and Tucker by walking north on Tucker or west on Locust.” Rather than being a

 legitimate order, this was a trap. By complying with the order and moving north on Tucker as

 directed by police, the citizens were forced to the intersection of Washington and Tucker, which

 SLMPD had already designated as the mass arrest location. Even though the citizens complied

 with the order, they were arrested for failure to comply.

         129.    The Court found that at approximately 11:30 PM SLMPD began a mass arrest of

 everyone in the vicinity even though video evidence presented to the Court “does not shows a large

 crowd congregating in the streets” and “[n]o violent activity by protesters can be observed on the

 video.” See Doc. 58 at 10, Memorandum and Order of Preliminary Injunction, Ahmad v. St. Louis,

 No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017). In fact, the “scene appears calm and most

 people appear relaxed.” Id. at 10-11. The only signs of disobedience seen on the video are “four

 to five individuals” sitting on Tucker Avenue, which was closed, and a small group of people

 yelling at the police. Id. at 10.

         130.    The video was taken from approximately 10:45 PM to the time of the arrests at

 11:30 PM Id. at 12.

         131.    The video “shows an unidentified officer walking around with a hand-held fogger

 shooting pepper spray at the arrestees, who all appear to be on the ground and complying with

 police commands. This officer issues no verbal commands to any arrestee, and no arrestee on the



         2
          These dispersal orders were premised on SLMPD’s determination that there was an
 “unlawful assembly.” The Ahmad court determined that the SLMPD made that determination in
 contravention of the language of the statute and that the statute was overly broad. See Doc. 58,
 Memorandum and Order of Preliminary Injunction, Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D.
 Mo. Nov. 15, 2017).
                                                 27
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 28 of 56 PageID #: 3277




 video appears to be resisting arrest. The video shows other officers shouting at people on the

 ground and making threatening gestures at them with mace. An unidentified (person) lying face

 down on the ground is picked up by his feet by two officers and dragged across the pavement.” Id.

 at 15-16.

        132.      In an attempt to defend the SLMPD’s actions, the City’s attorney “stated during

 closing arguments that ‘the police have the right to tell people, at this point, we’re done for the

 evening; there’s no – no more assembling; this assembly is over.’” Id. at 37. Not surprisingly, the

 Court did not adopt this rationale as a basis for the arrests and the use of chemical agents.

    133.          The Court made the following findings:

                  a.     Plaintiffs are likely to prevail on the merits of their claims that the policies

        or customs of defendant discussed below violate the constitutional rights of plaintiffs. Id.

        at 35-36.

                  b.     Plaintiffs have presented sufficient evidence demonstrating that they are

        likely to prevail on their claim that defendant’s custom or policy is to permit any officer to

        declare an unlawful assembly in the absence of the force or violence requirement of St.

        Louis City Ordinance 17.16.275 and Mo. Rev. Stat. § 574.060, in violation of plaintiffs’

        First and Fourth Amendment rights. Id. at 36.

                  c.     Plaintiffs’ evidence of the activities in the Washington and Tucker

        intersection on September 17, 2017, shows no credible threat of force or violence to

        officers or property in this mixed commercial and residential area. Id. at 37. (Emphasis

        added).

                  d.     Plaintiffs have presented sufficient evidence for purposes of awarding

        preliminary injunctive relief that defendant’s custom or policy of committing discretionary



                                                   28
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 29 of 56 PageID #: 3278




       authority to police officers to declare unlawful assemblies in the absence of any threat of

       force or violent activity provides no notice to citizens of what conduct is unlawful, and it

       permits officers to arbitrarily declare “there’s no more assembling.” Id. at 37-38. Plaintiffs

       have presented sufficient evidence at this stage of the proceedings that this discretion was

       in fact exercised in such a manner in violation of plaintiffs’ constitutional rights. Id.

              e.      Similarly, Plaintiffs have presented sufficient evidence demonstrating that

       they are likely to prevail on their claim that defendant’s custom or policy is to permit

       officers to issue vague dispersal orders to protesters exercising their first amendment rights

       in an arbitrary and retaliatory way and then to enforce those dispersal orders without

       sufficient notice and opportunity to comply before being subjected to uses of force or arrest,

       in violation of Plaintiffs’ First and Fourth Amendment rights. Id. at 39.

              f.      Plaintiffs presented sufficient, credible evidence for purposes of awarding

       preliminary injunctive relief that defendant has a custom or policy, in the absence of

       exigent circumstances, of issuing dispersal orders to citizens engaged in expressive activity

       critical of police which are either too remote in time and/or too vaguely worded to provide

       citizens with sufficient notice and a reasonable opportunity to comply, inaudible and/or not

       repeated with sufficient frequency and/or by a sufficient number of officers to provide

       citizens with sufficient notice and a reasonable opportunity to comply, contradictory and

       inconsistent, not uniformly enforced, and retaliatory. Id. at 40.

              g.      Plaintiffs have also presented sufficient evidence demonstrating that they

       are likely to prevail on their claim that defendant has a custom or policy of using chemical

       agents without warning on citizens engaged in expressive activity that is critical of police




                                                 29
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 30 of 56 PageID #: 3279




       or who are recording police in retaliation for the exercise of their first amendment rights,

       in violation of the First, Fourth, and Fourteenth Amendments. Id. at 41.

               h.      Plaintiffs have presented sufficient, credible testimony and video evidence

       from numerous witnesses that they were maced without warning in the absence of exigent

       circumstances while they were not engaging in violent activity and either were not in

       defiance of police commands (because none were given) or were complying with those

       commands. Id. at 42.

               i.      The City’s custom or policy of authorizing the use of hand-held mace

       against non-violent protesters with no warning or opportunity to comply and in the absence

       of probable cause or exigent circumstances impermissibly circumvents the protections

       afforded by the Templeton settlement agreement and vests individual officers with

       unfettered discretion to exercise that authority in an arbitrary and retaliatory manner in

       violation of constitutional rights. Id. at 43-44.

               j.      Plaintiffs’ evidence — both video and testimony — shows that officers have

       exercised their discretion in an arbitrary and retaliatory fashion to punish protesters for

       voicing criticism of police or recording police conduct. When all of the evidence is

       considered, plaintiffs have met their burden of showing that they are likely to succeed on

       their claim that defendant has a custom or policy of deploying hand held pepper spray

       against citizens engaged in recording police or in expressive activity critical of police in

       retaliation for the exercise of their first amendment rights, in violation of the First, Fourth,

       and Fourteenth Amendments. Id. at 44.

               k.      Plaintiffs have also presented sufficient evidence at this preliminary stage

       of the proceedings that the aforementioned customs or policies of defendant caused the



                                                 30
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 31 of 56 PageID #: 3280




        violations of plaintiff’s constitutional rights. Id. at 44. That is because “it is well-settled

        law that a loss of First Amendment freedoms, for even minimal periods of time,

        unquestionably constitutes irreparable injury” and “it is always in the public interest to

        protect constitutional rights.” Phelps-Roper v. Nixon, 545 F.3d 685, 691 (8th Cir. 2008)

        (internal quotation marks and citations omitted), overruled on other grounds, Phelps-Roper

        v. City of Manchester, Mo., 697 F.3d 678 (2012). Id. at 44-45.

        134.    Upon information and belief, senior officials of the SLMPD, including Defendants

 Leyshock, Boyher, Sachs, Jemerson, Karnowski, and Rossomanno, were directing such actions

 and conduct and/or tacitly accepting and encouraging such conduct by not preventing officers from

 engaging in such conduct and by not disciplining them when they did engage in such actions and

 conduct.

        135.    At no point since the mass arrest in September 2017 has SLMPD Internal Affairs

 Division done an internal investigation of any kind into the numerous citizen complaints filed

 following the kettling.

                                  ALLEGATIONS (SPECIFIC)

                                        September 15, 2017

        136.    On September 15, 2017 at around 1:00 PM, Mr. Rose went to downtown St. Louis

 following the announcement of the verdict in the Jason Stockley case.

        137.    Mr. Rose observed that several downtown streets had been blocked off by police,

 including Tucker Boulevard between Chestnut Street and Clark Street.

        138.    At 5:17 PM, Mr. Rose used his mobile phone to record an SLMPD police officer.

        139.    Lt. Bill Kiphart noticed Mr. Rose recording and responded by blasting Mr. Rose

 with pepper spray.



                                                  31
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 32 of 56 PageID #: 3281




        140.    Mr. Rose was unable to discover the officer’s name at the time because the officer

 was not wearing a name badge, Mr. Rose captured an image of the officer just before the officer

 sprayed Mr. Rose.




        141.    Mr. Rose heard no announcements suggesting an unlawful assembly, ordering

 dispersal, or warning that chemical agents might be used. Mr. Rose was not engaged in any illegal

 activity. Lt. Kiphart sprayed Mr. Rose to deter Mr. Rose from recording the officer.

        142.    After Mr. Rose was sprayed by the officer, Mr. Rose heard Sgt. Rossomanno

 declare an unlawful assembly due to the assembly impeding traffic flow.

        143.    Mr. Rose noted that the gathering was not impeding traffic as there was no traffic

 in the area due to the police blocking nearby streets. Mr. Rose inferred that the announcement was

 merely a pretext to begin using chemical munitions against citizens.

        144.    Mr. Rose experienced a burning sensation on his skin from the spray and decided

 to leave the protest and shower at a friend’s home.

        145.    Defendants’ action in the instant matter follows the same script whereby SLMPD

 officers violate the Constitutional rights of people expressing their First Amendment right to

 protest against the police. Defendants’ pattern and practice of illegally arresting and using




                                                 32
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 33 of 56 PageID #: 3282




 chemical munitions against peaceful citizens is not only well documented but is detailed in Ahmad

 and Templeton.

                                        September 17, 2017

         146.    On September 17, 2017 at around 9:00 PM, Mr. Rose arrived in downtown St.

 Louis to document police interactions with protesters.

         147.    Mr. Rose observed Sgt. Rossomanno declare an unlawful assembly, order dispersal,

 and warn of the use of chemical munitions at Washington and Tucker at 9:28 PM.

         148.    Sgt. Rossomanno told Mr. Rose and others to walk west on Washington Avenue.

         149.    As Mr. Rose and others complied and walked west on Washington, they were met

 by officers who told the group they could not walk in that direction.

         150.    Mr. Rose turned north on Tucker Boulevard.

         151.    Mr. Rose heard SLMPD officers demand that the civilians stand four to five feet

 away from the police line.

         152.    Mr. Rose complied with the officers’ order.

         153.    Around 10:00 PM, the line of SLMPD officer dispersed, and the officers in riot

 gear left the area.

         154.    Mr. Rose heard no other dispersal orders that evening.

         155.    Mr. Rose followed the exiting crowd south on Tucker and east on Locust Street. He

 then walked to the intersection of Ninth Street and Olive Street.

         156.    Mr. Rose peacefully stood at Ninth and Olive from about 10:20 PM to 10:50 PM.

         157.    At around 10:50 PM, Mr. Rose and a friend walked west on Olive to Tucker then

 north on Tucker to between St. Charles Street and Washington.




                                                 33
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 34 of 56 PageID #: 3283




         158.       Mr. Rose stood on the sidewalk along Tucker for about ten minutes and heard no

 announcements nor observed any illegal activity.

         159.       At around 11:15 PM, police in riot gear started walking toward Mr. Rose and his

 friend from the south, blocking Tucker and its sidewalks.

         160.       A second set of police officers on bicycles simultaneously blocked Washington and

 its sidewalks east of Tucker.

         161.       A third set of police officers in riot gear blocked the street and sidewalks across

 Tucker north of Washington and began advancing toward Washington.

         162.       A fourth set of police officers in riot gear moved east on Tucker toward

 Washington, trapping Mr. Rose and his friend on all four sides.

         163.       Mr. Rose was approached by Sgt. Rossomanno, who told Mr. Rose that the civilians

 had been warned, and that now everyone present was going to jail.

         164.       After the police surrounded Mr. Rose and other civilians, Mr. Rose was instructed

 to get on the ground. Mr. Rose saw officers order civilians present, including himself, to stop using

 phones to record.

         165.       Mr. Rose saw police officers take phones from civilians and throw the phones to

 the ground.

         166.       Mr. Rose complied with the order to get on the ground.

         167.       Because of the number of civilians crowded into one area, Mr. Rose was initially

 only able to kneel, and any attempts he made to get lower only resulted in him getting on top of

 other civilians.

         168.       Various officers continued to scream at the seated protestors to get further down on

 the ground.



                                                     34
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 35 of 56 PageID #: 3284




        169.      Notwithstanding the attempts of Mr. Rose and other passive, non-resisting civilians

 to do just that, Lieutenant Bill Kiphart doused him and others with pepper spray from a fogger (a

 large canister of capsaicin spray) from a distance of no more than five feet.

        170.      There was no warning before this spray.

        171.      Less than a minute later, Detective Matthew Burle doused Mr. Rose and others

 again, also with pepper spray from a fogger (a large canister of capsaicin spray) from a distance of

 no more than five feet.

        172.      There was no warning before this spray, and no reason given.

        173.      John Doe SLMPD officers then roughly and tightly zip tied Mr. Rose.

        174.      Even though Mr. Rose was zip tied with his hands behind his back, a John Doe

 SLMPD officer pepper sprayed him from point blank range again.

        175.      Two John Doe SLMPD officers picked Mr. Rose up by the wrists.

        176.      SLPMD officers then walked Mr. Rose out of the crowd and up against a building

 with other arrestees.

        177.      A John Doe SLMPD officer patted down Mr. Rose and took Mr. Rose’s iPhone out

 of his pocket.

        178.      The SLMPD officer then slammed the phone to ground destroying the phone.

        179.      While seated on ground up against the wall, Mr. Rose was approached by

 Lieutenant Boyher, who harassed Mr. Rose and threatened him by stating, “I’ve looked into you”

 and revealing personal details of Mr. Rose’s life.

        180.      Mr. Rose was given into the custody of Officer Gaddis, who took a photo with Mr.

 Rose and listed himself as Mr. Rose’s arresting officer.




                                                  35
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 36 of 56 PageID #: 3285




        181.    Mr. Rose also observed a black man being strangled with the strap of his camera

 by an SLMPD police officer before the police officer took the camera, viewed photographs on the

 camera’s screen, and pushed buttons on the camera.

        182.    Mr. Rose was then transported to the St. Louis City Justice Center where he was

 held for approximately 15 hours. During the entire time, Mr. Rose was in pain and felt burning

 from the pepper spray.

        183.    While at the jail, he did not receive any medical attention from city employees.


                                        COUNT I
  42 U.S.C. § 1983 – Fourth and Fourteenth Amendment Violations: Unreasonable Seizure
                             (Against All Defendant Officers)

        184.    Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

 this Complaint as if fully set forth herein.

        185.    Defendant Officers knew or should have known that SLMPD officers did not have

 probable cause to arrest Plaintiff.

        186.    Defendant Gaddis and John Doe Officers #1-4 unreasonably seized Plaintiff,

 thereby depriving Plaintiff of Plaintiff’s right to be free from unreasonable seizure of Plaintiff’s

 person in violation of the Fourth and Fourteenth Amendments to the United States Constitution.

 Defendant Gaddis is identified in the police report as the arresting officer. John Doe officers zip

 tied Plaintiff, pepper sprayed Plaintiff, forced Plaintiff sit and destroyed his property.

        187.    Further, there was no objectively reasonable belief that Plaintiff had committed a

 criminal offense, nor was there even arguable probable cause for the arrest. As such, the seizure

 was unreasonable.

        188.    Plaintiff was unreasonably seized when Defendant Officers, acting in concert,

 terminated Plaintiff’s freedom of movement by use of kettling.

                                                   36
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 37 of 56 PageID #: 3286




         189.     Defendant Officers’ use of kettling without providing warning to Plaintiff was an

 unreasonable seizure. As a direct result of the conduct of Defendants described herein, Plaintiff

 suffered physical injury and emotional trauma.

         190.     Defendant Officers engaged in these unlawful actions willfully and knowingly,

 acting with reckless or deliberate indifference to Plaintiff’s Fourth Amendment rights. As a direct

 and proximate result of Defendant Officers’ unlawful actions, Plaintiff was damaged.

         191.     At all times, Defendant Officers’ were acting under color of state law.

         192.     If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees pursuant to 42

 U.S.C. § 1988.

                                             COUNT II
                  42 U.S.C. § 1983 – First and Fourteenth Amendment Violations
                                 (Against All Defendant Officers)

         193.     Plaintiff incorporates by reference each and every allegation contained in the

 preceding paragraphs as if fully set forth herein.

         194.     Plaintiff has a fundamental right to assemble and express Plaintiff’s views protected

 by the freedom of association and freedom of speech clauses of the First Amendment, as applied

 to the states under the Fourteenth Amendment to the United States Constitution.

         195.     Defendant Officers’ actions violated Plaintiff’s rights under the First Amendment

 to freedom of speech and freedom of assembly by interfering with Plaintiff’s ability to associate

 freely in public.

         196.     Observing and recording public protests, and the police response to those protests,

 is also a legitimate means of gathering information for public dissemination that is protected by

 the freedom of speech and freedom of the press clauses of the First Amendment, as applied to the

 states under the Fourteenth Amendment to the United States Constitution.



                                                   37
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 38 of 56 PageID #: 3287




         197.     Defendant Officers’ actions violated Plaintiff’s First Amendment rights to freedom

 of speech by interfering with Plaintiff’s ability to gather information and cover a matter of public

 interest.

         198.     Defendant Officers engaged in these unlawful actions willfully and knowingly,

 acting with reckless or deliberate indifference to Plaintiff’s First Amendment rights.

         199.     As a direct and proximate result of Defendant Officers’ unlawful actions described

 herein, Plaintiff suffered damages, including physical injury, emotional trauma, great concern for

 Plaintiff’s own safety; fear, apprehension, depression, anxiety, consternation and emotional

 distress.

         200.     Additionally, Defendant Officers’ actions described herein have had a chilling

 effect on Plaintiff, who is now less likely to participate in free public discourse.

         201.     At all times, Defendant Officers were acting under color of state law.

         202.     If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees pursuant to 42

 U.S.C. § 1988.

                                           COUNT III
                        42 U.S.C. § 1983 – Conspiracy to Deprive Civil Rights
                      (Against All Defendant Officers and Defendant O’Toole)

         203.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

 this Complaint as if fully set forth herein.

         204.     Defendant Officers and Defendant O’Toole, acting in their individual capacities

 and under color of law, conspired together and with others, and reached a mutual understanding to

 undertake a course of conduct that violated Plaintiff’s civil rights.

         205.     As described above, Defendants Leyshock, Sachs, Jemerson, and Rossomanno

 conspired to design and implement the illegal kettling plan, with the intent to unlawfully arrest and



                                                   38
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 39 of 56 PageID #: 3288




 use excessive force on Plaintiff. Defendant O’Toole was in charge of all SLMPD officers at all

 times relevant to this Complaint and supervised these four officers. Defendant O’Toole has

 testified that Defendant Leyshock shared the kettling and arrest plan with Defendant O’Toole, and

 Defendant O’Toole did not raise any objections before Defendant Officers executed the plan.

         206.    The Supervisor Officers joined the conspiracy when they directed officers under

 their control and supervision to execute the illegal kettling plan, with the intent to unlawfully arrest

 and use excessive force on Plaintiff.

         207.    The other Defendant Officers joined the conspiracy when they agreed to participate

 in the illegal kettling plan and then unlawfully arrested and used excessive force on Plaintiff.

         208.    The conspiracy was furthered by the following overt acts:

                 a.         Defendant Officers, acting in concert, kettled and unlawfully seized

         Plaintiff. They detained Plaintiff in the City Justice Center for 12-24 hours.

                 b.         Supervisor Officers directed their subordinates to kettle and unlawfully

         seize Plaintiff.

                 c.         Defendant Officers, including but not limited to Defendants Karnowski,

         Aubuchon, and Kiphart, began to arbitrarily and unconstitutionally pepper spray citizens

         who had complied with orders, causing chaos, fear and terror to Plaintiff.

                 d.         A John Doe Officer used excessive force by tying Plaintiff’s hands in the

         zip-cuffs.

                 e.         Defendant Kiphart, Defendant Burle, and a John Doe Officer used excessive

         force by deploying a chemical agent against Plaintiff. `

                 f.         A John Doe Officer assaulted Plaintiff.




                                                    39
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 40 of 56 PageID #: 3289




                  g.     Defendant Officers initiated charges against Plaintiff that would chill a

         person of ordinary firmness.

         209.     As a direct and proximate result of the conspiracy between Defendant Officers,

 Defendant O’Toole, and others as described above, Plaintiff was subjected to assault; the use of

 excessive force; the deprivation of the right to be free from unreasonable search and seizure; and

 malicious prosecution.

         210.     As a direct and proximate result of these Defendants’ actions, Plaintiff suffered and

 will continue to suffer physical pain and injury and emotional trauma.

         211.     The acts described herein were intentional and callously indifferent to the rights of

 Plaintiff, thus entitling Plaintiff to an award of punitive damages against the Defendants.

         212.     At all times, Defendant Officers and Defendant O’Toole were acting under color

 of state law.

         213.     If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees pursuant to 42

 U.S.C. § 1988.

                                          COUNT IV
                            42 U.S.C. § 1983 – Municipal Liability
      Monell Claim against Defendant City of St. Louis for Failure to Train, Failure to
 Discipline, Failure to Supervise, and for a Custom of Conducting Unreasonable Search and
                             Seizures and Use of Excessive Force

         214.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

 this Complaint as if fully set forth herein.

         215.     Defendant City is liable to Plaintiff pursuant to 42 U.S.C. § 1983 for the other

 Defendants’ violation of Plaintiff’s rights because the violations were caused by a policy, practice,

 or custom of the St. Louis Metropolitan Police Department. Among the SLMPD policies, practices,

 or customs that caused constitutional harm to Plaintiff are the following:



                                                   40
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 41 of 56 PageID #: 3290




                  a.     SLMPD officers’ routine use of excessive force when policing protests,

         especially those at which police brutality is being protested;

                  b.     SLMPD’s custom or practice of refusing to provide medical care to citizens

         who are arrested, namely, refusing to treat those suffering from pepper spray and refusing

         to loosen or release dangerously tight zip cuffs and treat resulting injuries;

                  c.     SLMPD policy or custom of using kettling without warning on citizens who

         are not resisting arrest and who are exercising First Amendment rights, whether those rights

         be protesting or reporting;

                  d.     SLMPD’s policy or custom of issuing vague and even contradictory

         dispersal orders without giving an opportunity to comply;

                  e.     SLMPD’s policy of arbitrarily declaring unlawful assemblies in the absence

         of any threat or force or violent activity that provides no notice to citizens or unlawful

         conduct;

                  f.     SLMPD’s policy, custom, or practice of violating the Fourth Amendment

         by regularly conducting unreasonable seizures and arresting individuals without probable

         cause.

         216.     Further, Defendant City has inadequately trained, supervised, and disciplined

 SLMPD officers, with respect to its officers’ use of kettling and use of force.

         217.     Defendant City had notice that its use of force training and officer supervision was

 inadequate and likely to result in constitutional violations based on multiple incidents of excessive

 force against protestors in October 2014, November 2014, July 2015, August 2015, and September

 2017.




                                                   41
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 42 of 56 PageID #: 3291




         218.   Even after Defendant City agreed to adopt a new policy on the use of chemical

 weapons in the March 2015 Templeton settlement, Defendant City failed to properly implement

 the policy, did not initiate or require sufficient retraining of its officers on this supposed policy,

 and allowed the officers to operate as they had before, as evidenced by the repeated constitutional

 violations perpetrated by SLMPD officers after that settlement and before the incident at issue in

 this case.

         219.   Additionally, but without waiver of the foregoing, City officials failed to supervise,

 control, and/or discipline officers of the Department when they engaged in constitutional violations

 like those set forth above.

         220.   SLMPD continues to rely on an Internal Affairs department that had been

 ineffective at curbing these unconstitutional behaviors, rather than adopt a process for the

 independent investigation and review of citizen complaints, evidences a continuing policy, custom

 or practice of inadequately supervising and disciplining officers for excessive force.

         221.   SLMPD failed to implement any new policies or practices to identify or discipline

 officers for the use of excessive force against individual citizens, particularly in a police brutality

 protest context, even after demonstrated unconstitutional behavior by SLMPD officers. SLMPD

 continues to employ, promote and even give additional responsibility to SLMPD officers with a

 known history of abusive behavior towards protestors.

         222.   SLMPD’s policy, practice or custom of protecting its officers from the

 consequences of their unconstitutional behavior—such as clothing officers in riot gear including

 face masks that hide the officers’ identities, allowing officers not to wear name tags or other forms

 of public identification, failing to document the names and badge numbers of all officers involved

 in the arrests of protesters, and failing to document the use of force against protestors in any way—



                                                   42
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 43 of 56 PageID #: 3292




 evidences the City’s deliberate indifference, and complete failure to adequately supervise or

 discipline its officers to assure compliance with state and federal laws or the Constitution of the

 United States.

        223.      Defendant City has ratified the unsafe and unconstitutional treatment of those

 arrested by SLMPD officers, particularly in protests, by its failure to adequately investigate

 complaints and failure to discipline or hold misbehaving officers accountable and remove those

 officers from direct contact with civilians.

        224.      In these failures, Defendant City has been deliberately indifferent to the rights of

 citizens, and these failures and policies are the moving force behind, and direct and proximate

 cause of, the constitutional violations suffered by Plaintiff as alleged herein.

        225.      As a direct result of the Defendant City’s failures and policies as described herein,

 Plaintiff suffered damages, including physical injury, fear, apprehension, and concern for

 Plaintiff’s own safety.

        226.      If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees pursuant to 42

 U.S.C. § 1988.

                                             COUNT V
                                     Missouri State Law: Assault
                                   (Against All Defendant Officers)

        227.      Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

 this Complaint as if fully set forth herein.

        228.      The brandishing and deployment of chemical agents by Defendant Kiphart on

 September 15, 2017, to punish Plaintiff for recording police activity caused Plaintiff to experience

 apprehension of immediate physical injury.




                                                   43
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 44 of 56 PageID #: 3293




           229.    The brandishing and deployment of chemical agents for no lawful reason on

 September 17, 2017 by Defendant Kiphart, Burle, and John Doe Officers caused Plaintiff to

 experience apprehension of immediate physical injury.

           230.     Defendant Officers’ use of kettling, without warning and without a way to egress,

 caused Plaintiff to experience apprehension of immediate physical injury.

           231.    The arrest of Plaintiff by Defendant Officers, without explanation, and the

 placement of Plaintiff’s hands in zip-cuffs purposely placed Plaintiff in apprehension of immediate

 physical injury.

           232.     As a direct result of the conduct of Defendant Officers described herein, Plaintiff

 suffered damages, including apprehension, fear, concern for Plaintiff’s own safety, and physical

 injury.

           233.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

 Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

 disbursed by the corporation to pay claims against the City.

           234.    Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

 The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

 PFPC is reported as if it were part of the primary government because its sole purpose is to provide

 the City with a defined and funded self-insurance program for claims, judgments, and other related

 legal matters.”

           235.    By possessing such insurance or self-insurance, the City has waived sovereign

 immunity on state claims pursuant to § 537.610.1, RSMo.

           236.    The actions of Defendant Officers as described above were carried out in bad faith

 and with malice, and done with actual, wanton intent to cause injury, such that punitive damages



                                                    44
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 45 of 56 PageID #: 3294




 should be awarded to punish Defendants and to deter them, as well as other similarly-situated

 individuals, from engaging in similar conduct in the future, in an amount to be determined by a

 jury.

                                            COUNT VI
                                  Missouri State Law: False Arrest
                                  (Against All Defendant Officers)

         237.   Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

 this Complaint as if fully set forth herein.

         238.   Plaintiff was arrested without any legal justification or probable cause by Defendant

 Officers.

         239.   Defendant Officers proceeded to constrain and confine Plaintiff against Plaintiff’s

 free will. There was no lawful justification for Defendants restraining and confining Plaintiff in

 the above manner.

         240.   As a direct result of the conduct of Defendant Officers described herein,

 Plaintiff suffered damages, including physical injury, fear, apprehension, and emotional trauma.

         241.   The actions of Defendant Officers as described above were carried out in bad faith

 and with malice, such that punitive damages should be awarded to punish Defendant Officers and

 to deter them, as well as other similarly-situated individuals from engaging in similar conduct in

 the future, in an amount to be determined by a jury.

                                           COUNT VII
                               Missouri State Law: Abuse of Process
                                 (Against All Defendant Officers)

         242.   Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

 this Complaint as if fully set forth herein.




                                                 45
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 46 of 56 PageID #: 3295




        243.    Defendant Officers made an illegal, improper, and perverse use of process by

 arresting, charging, and detaining Plaintiff without any legal justification or probable cause in

 order to harass and intimidate Plaintiff, which constitutes an improper collateral purpose.

        244.    Defendant Officers acted willfully and knowingly when they abused legal process

 for unlawful purposes and with an illegitimate collateral objective, in that Defendants used legal

 process through their authority for purposes other than the legitimate investigation and prosecution

 of criminal acts.

        245.    As a direct and proximate result of Defendant Officers’ abuse of process, Plaintiff

 suffered damages, including emotional trauma, great concern for his own safety; fear,

 apprehension, depression, anxiety, consternation and emotional distress; lost time; loss of

 employment opportunity; and loss of faith in society.

        246.    Defendant Officers’ abuse of process, as described above, was carried out with an

 evil motive and/or reckless indifference and conscious disregard for Plaintiff’s rights, thereby

 entitling Plaintiff to punitive damages in an amount sufficient to punish and deter Defendant

 Officers and others similarly situated from like conduct in the future.

                                         COUNT VIII
                           Missouri State Law: Malicious Prosecution
                     (Against All Defendant Officers and Defendant O’Toole)

        247.    Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

 this Complaint as if fully set forth herein.

        248.    Defendant Officers assisted in the filing of charges against Plaintiff with no

 probable cause that Plaintiff had committed a crime or ordinance violation. Defendant O’Toole

 was ultimately responsible for the filing of these charges in his role as the acting Chief of Police.




                                                  46
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 47 of 56 PageID #: 3296




         249.      Such charges were subsequently dismissed against Plaintiff. As a direct result of

 the conduct of Defendant Officers described herein, Plaintiff suffered damages, including physical

 injury, emotional trauma, great concern for Plaintiff’s own safety; fear, apprehension, depression,

 anxiety, consternation and emotional distress; lost time; loss of employment opportunity; and loss

 of faith in society.

         250.      Defendant City of St. Louis obtains insurance from the Public Facilities Protection

 Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

 disbursed by the corporation to pay claims against the City.

         251.      Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

 The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

 PFPC is reported as if it were part of the primary government because its sole purpose is to provide

 the City with a defined and funded self-insurance program for claims, judgments, and other related

 legal matters.”

         252.      By possessing such insurance or self-insurance, the City has waived sovereign

 immunity on state claims pursuant to § 537.610.1, RSMo.

         253.      The actions of Defendant Officers and Defendant O’Toole as described above were

 carried out in bad faith and with malice, and done with actual, wanton intent to cause injury, such

 that punitive damages should be awarded to punish these Defendants and to deter them, as well as

 other similarly-situated individuals, from engaging in similar conduct in the future, in an amount

 to be determined by a jury.




                                                    47
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 48 of 56 PageID #: 3297




                                            COUNT IX
                Missouri State Law: Intentional Infliction of Emotional Distress
                               (Against All Defendant Officers)

        254.    Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

 this Complaint as if fully set forth herein.

        255.    By surrounding Plaintiff, assaulting Plaintiff, spraying Plaintiff in the face at point-

 blank range with a chemical agent, and arresting Plaintiff without probable cause, Defendant

 Officers committed acts that rose to the level of extreme or outrageous conduct that goes beyond

 the possible bounds of decency, so as to be regarded as atrocious and utterly intolerable in a

 civilized community.

        256.    Defendant Officers, including but not limited to Defendants Karnowski, Aubuchon,

 and Kiphart, began to arbitrarily and unconstitutionally pepper spray citizens who had complied

 with orders, causing chaos, fear and terror to Plaintiff.

        257.    Defendant Officers’ actions were intentional.

        258.    Such actions by Defendant Officers have caused Plaintiff severe emotional distress

 that has resulted in bodily harm, as described above.

        259.    Defendant Officers’ sole motivation was to cause emotional distress to Plaintiff and

 the other people Defendants unlawfully arrested.

        260.    As a direct result of the conduct of Defendant Officers described herein, Plaintiff

 suffered damages, including physical injury, emotional trauma, great concern for his own safety;

 fear, apprehension, depression, anxiety, consternation and emotional distress; lost time; loss of

 employment opportunity; and loss of faith in society.




                                                   48
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 49 of 56 PageID #: 3298




        261.       Defendant City of St. Louis obtains insurance from the Public Facilities Protection

 Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

 disbursed by the corporation to pay claims against the City.

        262.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

 The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

 PFPC is reported as if it were part of the primary government because its sole purpose is to provide

 the City with a defined and funded self-insurance program for claims, judgments, and other related

 legal matters.”

        263.       By possessing such insurance or self-insurance, the City has waived sovereign

 immunity on state claims pursuant to § 537.610.1, RSMo.

        264.       The actions of Defendant Officers as described above were carried out in bad faith

 and with malice, and done with actual, wanton intent to cause injury, such that punitive damages

 should be awarded to punish Defendant Officers and to deter them, as well as other similarly-

 situated individuals, from engaging in similar conduct in the future, in an amount to be determined

 by a jury.

                                            COUNT X
                   Missouri State Law: Negligent Infliction of Emotional Distress
                                  (Against All Defendant Officers)

        265.       Plaintiff incorporates by reference each and every allegation contained in the

 preceding paragraphs as if fully set forth herein.

        266.       Alternative to Count IX, above, by surrounding Plaintiff, assaulting Plaintiff,

 spraying Plaintiff with pepper spray in the face at point-blank range, and arresting Plaintiff without

 probable cause, Defendant Officers realized or should have realized that their conduct posed an

 unreasonable risk to Plaintiff.



                                                    49
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 50 of 56 PageID #: 3299




        267.       Defendant Officers knew or should have known that wearing tactical helmets, vests,

 shields, and batons; screaming war chants; and pounding their batons on the pavement; posed an

 unreasonable risk to Plaintiff by inciting extreme terror.

        268.       Defendant Officers, including but not limited to Defendants Karnowski, Aubuchon,

 and Kiphart, began to arbitrarily and unconstitutionally pepper spray citizens who had complied

 with orders, causing chaos, fear and terror to Plaintiff.

        269.       Plaintiff was reasonably in fear for his own person because of the actions of

 Defendant Officers and suffered emotional distress or mental injury that is medically diagnosable

 and sufficiently severe to be medically significant as a result of Defendants’ actions.

        270.       Defendant City of St. Louis obtains insurance from the Public Facilities Protection

 Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

 disbursed by the corporation to pay claims against the City.

        271.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

 The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

 PFPC is reported as if it were part of the primary government because its sole purpose is to provide

 the City with a defined and funded self-insurance program for claims, judgments, and other related

 legal matters.”

        272.       By possessing such insurance or self-insurance, the City has waived sovereign

 immunity on state claims pursuant to § 537.610.1, RSMo.

        273.       The actions of Defendant Officers as described above were carried out in bad faith

 and with malice, and done with actual, wanton intent to cause injury, such that punitive damages

 should be awarded to punish Defendant Officers and to deter them, as well as other similarly-




                                                    50
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 51 of 56 PageID #: 3300




 situated individuals, from engaging in similar conduct in the future, in an amount to be determined

 by a jury.

                                          COUNT XI
                             Vicarious Liability Under City Charter
                            (Against Defendants O’Toole and Deeken)

        274.    Article VIII, Section 5 of the Charter of the City of St. Louis states that “[e]ach

 head of a department, office or division shall be responsible for the acts or omissions of officers

 and employees appointed by him, and may require bonds or other securities from them to secure

 himself.” (Emphasis added).

        275.    Defendant Officers are officers and employees of the Chief of Police.

        276.    Defendant Officers were acting in the scope of their employment when they

 committed the offenses described in this Complaint.

        277.    Accordingly, pursuant to Article VIII, Section 5, the Director of Public Safety and

 Chief of Police are vicariously liable for the acts and omissions of the Defendant Officers, as

 described in this Complaint.

        278.    The Director of Public Safety and the Chief of Police are therefore responsible for

 any damages awarded as a result of the injuries suffered at the hands of the Defendant Officers as

 described above in this Complaint.


                                       COUNT XII
       42 U.S.C. § 1983 – Fourth and Fourteenth Amendment: Excessive Force
                              (Against All Defendant Officer)

        279.    Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

 this Complaint as if fully set forth herein.




                                                 51
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 52 of 56 PageID #: 3301




           280.   Defendants engaged in these actions willfully and knowingly, acting with reckless

 or deliberate indifference to the Plaintiff’s Fourth Amendment rights. As a direct and proximate

 result of Defendants’ unlawful actions, Plaintiff was damaged.

           281.   As described above, the use of force against Plaintiff, by pepper spraying him

 multiple times, assaulting him, destroying his property, and threatening him was objectively

 unreasonable.

           282.   The use of kettling, without warning, was objectively unreasonable and constituted

 excessive force.

           283.   The use of pepper spray by Defendant Kiphart on September 15, 2017 to punish

 Plaintiff for recording the police was objectively unreasonable and constituted excessive force.

           284.   The use of pepper spray by Defendants Kiphart, Burle, and John Doe Officers on

 September 17, 2017, on Plaintiff who was compliant with all orders was objectively unreasonable

 and constituted excessive force.

           285.   As a direct result of the conduct of Defendant Officers described herein, Plaintiff

 suffered physical injury and emotional trauma.

           286.   At all times, Defendants were acting under color of state law.

           287.   If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees pursuant to 42

 U.S.C. § 1988.

                                            COUNT XIII
                      42 U.S.C. § 1983 – Fourth and Fourteenth Amendment:
                           Failure to Intervene in Use of Excessive Force
                                  (Against All Defendant Officers)

           288.   Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully

 herein.

           289.   To the extent that individual Defendants Officers did not participate in specific acts

                                                    52
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 53 of 56 PageID #: 3302




 of excessive use of force against Plaintiff, said Defendants witnessed such conduct and failed to

 intervene to prevent it from occurring and/or to lessen its severity, despite having the means to do

 so.

        290.    Defendant Officers knew the seizure of Plaintiff was unreasonable, without

 probable cause, and illegal.

        291.    Similarly, Defendant Officers knew the force used against Plaintiff was

 unreasonable under the circumstances and was clearly excessive.

        292.    As a direct result of the conduct of Defendants described herein, Plaintiff suffered

 damages, including physical injury, emotional trauma, great concern for his own safety; fear,

 apprehension, depression, anxiety, consternation and emotional distress; lost time; loss of

 employment opportunity; and loss of faith in society.

        293.    Defendant engaged in these actions willfully and knowingly, acting with reckless

 or deliberate indifference to the Plaintiff’s Fourth Amendment rights. As a direct and proximate

 result of Defendants’ unlawful actions, Plaintiff was damaged.

        294.    The acts described herein were intentional, wanton, malicious, and callously

 indifferent to the rights of Plaintiff, thus entitling him to an award of punitive damages against the

 Defendants.

        295.    Defendants acted under color of state law.

        296.    If Plaintiff prevails, he is entitled to recover attorneys’ fees pursuant to 42 U.S.C.

 § 1988.




                                                  53
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 54 of 56 PageID #: 3303




                                            COUNT XIV
                                     Missouri State Law: Battery
                                   (Against All Defendant Officers)

        297.       Plaintiff incorporates by reference each and every allegation contained in the

 preceding paragraphs as if fully set forth herein.

        298.       While attending a protest and filming police activity, Plaintiff suffered battery at

 the hands of Defendant Kiphart on September 15, 2017.

        299.       During the process of being unconstitutionally arrested on September 17, 2017,

 Plaintiff suffered battery at the hands of Defendants Kiphart, Burle, and John Doe Officers 1-4.

        300.       Namely, Defendant Kiphart, Burle, and John Doe Officers 1-4 physically

 aggressive tactics caused intentional and offensive bodily harm to Plaintiff.

        301.       In spraying Plaintiff with pepper spray — when Plaintiff was already attempting to

 comply with Defendants’ directives — caused further intentional and offensive bodily contact.

        302.       As a direct result of Defendants’ conduct described herein, Plaintiff suffered

 damages, including physical injury, emotional trauma, great concern for his own safety; fear,

 apprehension, depression, anxiety, consternation and emotional distress.

        303.       Defendant City of St. Louis obtains insurance from the Public Facilities Protection

 Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

 disbursed by the corporation to pay claims against the City.

        304.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

 The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

 PFPC is reported as if it were part of the primary government because its sole purpose is to provide

 the City with a defined and funded self-insurance program for claims, judgments, and other related

 legal matters.”



                                                    54
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 55 of 56 PageID #: 3304




         305.    By possessing such insurance or self-insurance, the City has waived sovereign

 immunity on state claims pursuant to § 537.610.1, RSMo.

         306.    The actions of Defendant Officers as described above were carried out in bad faith

 and with malice, and done with actual, wanton intent to cause injury, such that punitive damages

 should be awarded to punish Defendant Officers and to deter them, as well as other similarly-

 situated individuals, from engaging in similar conduct in the future, in an amount to be determined

 by a jury.

                                           COUNT XV
                        Missouri State Law: Malicious Trespass of Property
                                 (Against All Defendant Officers)

         307.    Plaintiff incorporates by reference each and every allegation contained in the

 preceding paragraphs as if fully set forth herein.

         308.    During Plaintiff’s arrest beating, Defendants maliciously or wantonly damaged

 Plaintiff’s iPhone.

         309.    Plaintiff was the owner of the iPhone.

         310.    Defendants have not to date compensated Plaintiff for his damaged property.

         311.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

 Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

 disbursed by the corporation to pay claims against the City.

         312.    Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

 The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

 PFPC is reported as if it were part of the primary government because its sole purpose is to provide

 the City with a defined and funded self-insurance program for claims, judgments, and other related

 legal matters. . ..”



                                                  55
Case: 4:18-cv-01568-RLW Doc. #: 84-1 Filed: 05/29/20 Page: 56 of 56 PageID #: 3305




        313.   By possessing such insurance or self-insurance, the City has waived sovereign

 immunity on state claims pursuant to § 537.610.1, RSMo.

        314.   Pursuant to § 537.330, RSMo, Plaintiff is entitled double the value of the property

 Defendants wantonly and maliciously damaged or destroyed.



 Date: May 29, 2020                          Respectfully submitted,

                                             KHAZAELI WYRSCH LLC

                                             /s/ Javad Khazaeli
                                             James R. Wyrsch, MO53197
                                             Javad Khazaeli, MO 53735
                                             Kiara Drake, MO 67129
                                             911 Washington Avenue, Suite 211
                                             Saint Louis, MO 63101
                                             (314) 288-0777
                                             (314) 400-7701 (fax)
                                             james.wyrsch@kwlawstl.com
                                             javad.khazaeli@kwlawstl.com
                                             kiara.drake@kwlawstl.com

                                             ARCHCITY DEFENDERS, INC.

                                             Blake A. Strode (MBE #68422MO)
                                             Michael-John Voss (MBE #61742MO)
                                             John M. Waldron (MBE #70401MO)
                                             Maureen G. Hanlon (MBE #70990MO)
                                             Samuel Henderson (MBE #56330MO)
                                             440 N. 4th St., Suite 390
                                             Saint Louis, MO 63102
                                             855-724-2489 ext. 1021
                                             314-925-1307 (fax)
                                             bstrode@archcitydefenders.org
                                             mjvoss@archcitydefenders.org
                                             jwaldron@archcitydefenders.org
                                             mhanlon@archcitydefenders.org
                                             shenderson@archcitydefenders.org

                                             Attorneys for Plaintiff


                                               56
